Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 16, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157925(74)(75)(78)(82)                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  CITIZENS PROTECTING MICHIGAN’S                                                                     Elizabeth T. Clement,
  CONSTITUTION, JOSEPH SPYKE, and                                                                                     Justices
  JEANNE DAUNT,
            Plaintiffs-Appellants,
                                                                     SC: 157925
  v                                                                  COA: 343517
  SECRETARY OF STATE and
  BOARD OF STATE CANVASSERS,
           Defendants/Cross-Defendants-
           Appellees,
  and
  VOTERS NOT POLITICIANS BALLOT
  COMMITTEE, d/b/a VOTERS NOT
  POLITICIANS; COUNT MI VOTE, d/b/a
  VOTERS NOT POLITICIANS; KATHRYN A.
  FAHEY; WILLIAM R. BOBIER; and DAVIA C.
  DOWNEY;
             Intervening Defendants/Cross-
             Plaintiffs-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motions for immediate consideration and to allow
  the Attorney General to participate in oral argument by sharing five minutes of plaintiffs-
  appellants’ allotted time for argument are GRANTED. On further order of the Chief
  Justice, the separate motions of Fair Lines America and the American Civil Liberties Union
  of Michigan to file briefs amicus curiae are GRANTED. The amicus briefs submitted by
  those entities on July 13, 2018, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 16, 2018

                                                                               Clerk